ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-437, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20-14, PETER FLOYD ANDERSON of STONY POINT, NEW YORK, who was admitted to the bar of this State in 1983, and whose license to practice law in New Jersey was administratively revoked pursuant to Rule l:28-2(c) effective September 12, 2016, be disbarred for his admissions under oath that he knowingly misappropriated escrow funds, *125conduct in violation of RPC 8.4(c)(conduct involving fraud, dishonesty, deceit, or misrepresentation) and the principles of In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And said PETER FLOYD ANDERSON having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that PETER FLOYD ANDERSON be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that PETER FLOYD ANDERSON be and hereby is permanently restrained and enjoined from practicing law and from seeking readmission to the practice of law, whether by Rule 1:24 or otherwise; and it is further
ORDERED that PETER FLOYD ANDERSON comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.